 Case 19-10562       Doc 122     Filed 06/06/19 Entered 06/06/19 13:41:19           Desc Main
                                  Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
__________________________________________
                                             )
In re:                                       )    Chapter 11
                                             )
BCause Mining LLC,                           )    Judge Janet S. Baer
                                             )
       Debtor/Debtor-in-Possession.          )    Case No. 19-10562
__________________________________________)

 ORDER APPROVING ADDITIONAL PAYMENT FROM THE DEBTOR TO VIRGINIA
   ELECTRIC AND POWER COMPANY d/b/a DOMINION ENERGY VIRGINIA AND
    ADJOURNING HEARING ON DEBTOR’S MOTION TO PROVIDE ADEQUATE
 ASSURANCE OF PAYMENT FOR CONTINUED UTILITY SERVICE AND OBJECTION
               THERETO TO JUNE 21, 2019 [Docket Nos. 4 and 7]

       This matter is before the Court for approval of the Stipulation between the Debtor and

Virginia Electric and Power Company d/b/a Dominion Energy Virginia (the “Stipulation”)

partially resolving the Objection of Virginia Electric and Power Company d/b/a Dominion

Energy Virginia To the Motion to Provide Adequate Assurance of Payment For Continued Utility

Service (the “Objection”) (Docket No. 115). The Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 1408 and 1409, the Court being fully advised in the premises, and good

cause having been shown, it is

NOW THEREFORE, IT IS HEREBY ORDERED that:

       1.      The Stipulation is not approved.

       2.      On or before June 11, 2019, the Debtor shall tender to Dominion a payment in the

amount of $308,000 via wire transfer tender as an estimated advance payment for post-petition

charges incurred by the Debtor from Dominion from June 10, 2019 to June 24, 2019.

       3.      The Debtor represents and agrees that it shall reduce its usage to 500 kW on peak-

hours on Day A Classification days as that term is defined in the parties Agreement for Electric
 Case 19-10562       Doc 122      Filed 06/06/19 Entered 06/06/19 13:41:19             Desc Main
                                   Document     Page 2 of 2


Service dated January 17, 2019 and Schedule 10 to Dominion’s Terms and Conditions (“Peak A

Days”).

       4.      If the Debtor fails to tender a payment required by this agreement, Dominion can

terminate service to the Debtor after providing the Debtor and their counsel with written notice

of the payment default and three (3) business days to cure the default (the “Cure Period”). If the

Debtor cures the payment default within the Cure Period, Dominion cannot terminate service for

the payment default. The notices required by this paragraph shall be sent via email to:

               A.     Scott R. Clar, Esq.
                      Jeffrey C. Dan, Esq.
                      Crane, Simon, Clar & Dan
                      135 S. LaSalle Street, Suite 3705
                      Chicago, Illinois 60603
                      Email: sclar@cranesimon.com, jdan@cranesimon.com

               B.     Thomas Flake
                      BCause LLC
                      5469 Greenwich Road
                      Virginia Beach, VA 23462
                      Email: t.g.flake@bcause.com

       5.      The Debtor represents that all post-petition payments made to Dominion are

authorized pursuant to the terms and conditions governing the Debtors’ use of cash collateral

or any budgets in connection with the foregoing.

       6.      This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

DATED this __ day of June, 2019.

                                              BY THE COURT:

                                              __________________________
                                              Hon. Janet S. Baer
                                              United States Bankruptcy Court Judge


                                                   2
